Eelton, J.
1. Tlie jurisdiction of the Industrial Board to assess damages and attorney’s fees against an employer for refusing or wilfully neglecting to comply with the provisions of the workmen’s compensation act is as full and complete where an agreement is submitted to it for approval as it is when an application for compensation is being heard and determined. In either case it is the duty of the board to see that the provisions of the law are complied with. Code, § 114-603.
2. The evidence authorized the assessment against the employer for refusal or wilful neglect to comply with the provisions of the act. It was not error for the judge of the superior court to affirm the award. Elliott Addressing Machine Co. v. Howard, 59 Ga. App. 62 (200 S. E. 340). Judgment affirmed.

Stephens, P. J., and Sutton, J., concur.